                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

KENDALL RUNNEBAUM,                          )
                                            )
                                            )
                         Plaintiff,         )                       CIVIL ACTION
                                            )
v.                                          )                       No. 19-2151-KHV
                                            )
MAGELLAN HEALTHCARE, INC.,                  )
                                            )
                                            )
                         Defendant.         )
____________________________________________)

             MEMORANDUM AND ORDER AND ORDER TO SHOW CAUSE

       Kendall Runnebaum brings suit against her former employer, Magellan Healthcare, Inc.

On July 10, 2019 Magistrate Judge Gwynne E. Birzer ordered plaintiff to show cause in writing

why the Court should not dismiss this action with prejudice for lack of prosecution under

Rule 41(b), Fed. R. Civ. P. This matter comes before the Court on plaintiff’s Response To Order

To Show Cause (Doc. #5) filed July 24, 2019. For reasons stated below, the Court finds that

dismissal with prejudice is not appropriate and exercises its discretion to extend the time for service

of process to October 1, 2019. In addition, the Court orders plaintiff’s counsel to show cause on

or before October 3, 2019 why he should not be sanctioned and referred to the Kansas Disciplinary

Administrator for professional discipline.

                                     Procedural Background

       On March 18, 2019, plaintiff filed a complaint against defendant alleging unlawful

employment practices in violation of 42 U.S.C. § 2000e-3 and the Kansas Act Against

Discrimination, K.S.A. § 44-1001 et seq. Complaint (Doc. #1). As of June 17, 2019, the

deadline for service under Rule 4(m), Fed. R. Civ. P., plaintiff had not served the summons and
complaint on defendant. On June 24, 2019, the chambers of Magistrate Judge Gwynne E. Birzer

contacted plaintiff’s counsel by email regarding the status of this action. Judge Birzer’s chambers

informed counsel that if chambers did not receive any formal filings or informal status reports

which indicated the status of service, Judge Birzer would proceed with a show cause order.

Counsel did not respond. On July 10, 2019, Judge Birzer found that the deadline for service had

expired and that plaintiff had yet to secure service on defendant. Notice And Order To Show

Cause (Doc. #4). Accordingly, Judge Birzer ordered plaintiff to show good cause in writing why

the Court should not dismiss this action with prejudice for lack of prosecution under Rule 41(b),

Fed. R. Civ. P. Id.

       On July 24, 2019, plaintiff’s counsel filed a response to the show cause order. Response

To Order To Show Cause (Doc. #5). Plaintiff’s counsel asserts that “plaintiff had neglected and

failed to comply with a material obligation owed to [counsel]” but that he and plaintiff “have

conferred and counsel has agreed to modify his fee contract and proceed with prosecution of this

case.” Id. Counsel filed the summons with the response to the show cause order. As of the date

of this order, the docket does not reflect that plaintiff has secured service on defendant.

                                         Legal Standards

       Under Rule 4(m) plaintiff has 90 days from filing the complaint to serve defendant with

the summons and complaint. If plaintiff does not timely serve defendant, the Court may dismiss

the action without prejudice or order that plaintiff effect service within a specified time. Fed. R.

Civ. P. 4(m). If plaintiff shows good cause for the failure to serve defendant within 90 days, the

Court will extend the time for service. Id. Absent a showing of good cause, the Court may still

grant a permissive time extension or dismiss the case without prejudice. See id. In addition,

pursuant to Rule 4(l)(1), Fed. R. Civ. P., unless a United States marshal or deputy marshal secures

                                                 -2-
service, plaintiff must file the server’s affidavit with the Court as proof of service.            Under

Rule 41(b), if plaintiff fails to comply with the Federal Rules of Civil Procedure or a Court order,

the Court may sua sponte dismiss the action with or without prejudice. See Davis v. Miller, 571

F.3d 1058, 1060 (10th Cir. 2009). Dismissal of an action with prejudice is a severe sanction which

the Court employs only as a last resort. Id. at 1061 (citation omitted). Before dismissing a case

with prejudice, the Court considers the following factors:

          (1) the degree of actual prejudice to the defendant; (2) the amount of interference
          with the judicial process; (3) the culpability of the litigant; (4) whether the court
          warned the party in advance that dismissal of the action would be a likely sanction
          for noncompliance; and (5) the efficacy of lesser sanctions.

Id. (citing Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992)).                 Dismissal is an

appropriate sanction only when the aggravating factors outweigh the judicial system’s strong

predisposition to resolve cases on their merits. Id. “The intent is to impose the sanction where

the fault lies. . . . If the fault lies with the attorneys, that is where the impact of sanction should be

lodged. If the fault lies with the clients, that is where the impact of the sanction should be lodged.”

Id. (quoting In re Baker, 744 F.2d 1438, 1440, 1442 (10th Cir. 1984) (en banc)) (internal quotation

marks omitted). The purpose of the first three factors is to help the Court determine whether the

lawyer or the client is at fault and, accordingly, where the Court should lodge the impact of the

sanction. Id. (citing Ocelot Oil Corp. v. Sparrow Industries, 847F.2d 1458, 1465 (10th Cir.

1988)).

I.        Whether The Court Should Dismiss With Prejudice

          On balance, the Ehrenhaus factors counsel against dismissal with prejudice. As to the first

factor, the record does not reflect that plaintiff’s failure to timely serve defendant has actually

prejudiced defendant.      As to the second factor, although plaintiff’s failure to comply with


                                                   -3-
Rule 4(m) has slowed the Court’s ability to efficiently manage its docket, it has not significantly

interfered with the judicial process. As to the third factor, plaintiff’s counsel – not plaintiff – is

culpable. As to the fourth factor, Judge Birzer’s show cause order warned plaintiff that dismissal

for lack of prosecution was a possible sanction. As to the fifth and final factor, it is not clear

whether dismissal of this case – as an extreme sanction which the Court only imposes as a last

resort – is necessary to deter counsel’s misconduct here or elsewhere. See Reed v. Bennett, 312

F.3d 1190, 1195 (10th Cir. 2002). However, as discussed below, the Court orders plaintiff’s

counsel to show cause why the Court should not sanction him and refer him to the Kansas state

bar disciplinary administration. Considering the Ehrenhaus factors, the Court finds that dismissal

with prejudice is not warranted at this time.

II.    Permissive Extension For Service Of Process

       Plaintiff has not shown good cause for the failure to complete service. See In re Kirkland,

86 F.3d 172, 176 (10th Cir. 1996) (mistake of counsel usually not good cause for failure to follow

Rule 4). Even where plaintiff does not show good cause, however, the Court considers whether

a permissive extension of time is warranted or whether the case should be dismissed without

prejudice. Espinoza v. United States, 52 F.3d 838, 841 (10th Cir.1995). Even without a showing

of good cause, courts prefer to decide cases on their merits rather than on technicalities. See

Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982).               In making its

determination whether to grant a permissive extension, the Court considers whether an extension

would prejudice defendant, whether defendant was on notice of the lawsuit and whether the

applicable statute of limitations would bar the refiled action. Espinoza, 52 F.3d at 842.

       At this point, dismissal of the complaint might bar some of plaintiff’s claims. This fact

counsels against dismissal. Moreover, the record does not indicate that defendant has suffered

                                                 -4-
prejudice from the delay in service. Under these circumstances, the Court finds that a permissive

extension is warranted.

III.   Order To Show Cause

       As noted, plaintiff’s counsel – not plaintiff – is culpable for the failure to timely serve

defendant. In his response to the show cause order, plaintiff’s counsel asserts that plaintiff had

failed to comply with a material obligation owed to him, but that counsel has now agreed to modify

the fee contract and proceed with prosecution of this case.

       A fee dispute does not justify counsel’s failure to timely serve defendant. As a practical

matter, retained counsel are often required to represent clients without being paid in full. See Roll

v. Bowersox, 16 F. Supp. 2d 1066, 1078 (W.D. Mo. 1998). Courts presume, however, that the

attorney will subordinate his pecuniary interests and honor his primary professional responsibility

to his client. See United States v. Akwuda, 208 F.3d 204, 2000 WL 311051, at *1 (2d Cir. 2000);

United States v. O’Neill, 118 F.3d 65, 71-72 (2d Cir. 1997); United States v. DiCarlo, 575 F.2d

952, 957 (1st Cir.), cert. denied, 439 U.S. 834 (1978); see also Motta v. Dist. Dir., Immigration &

Naturalization Serv., 869 F. Supp. 80, 89 (D. Mass. 1994) (attorney dissatisfaction with fee

arrangement not legitimate excuse for filing untimely appeal), vacated on other grounds, 61 F.3d

117 (1st Cir. 1995). Even though breach of a fee arrangement may constitute sufficient grounds

for counsel to file a motion to withdraw from a case, counsel is obligated to continue to vigorously

represent his client unless and until the Court permits him to withdraw.           See D. Kan. R.

83.5.5(a)(1) (lawyer seeking to withdraw must file motion to withdraw); see also Kan. R. Prof.

Conduct 1.3 (lawyer shall act with reasonable diligence and promptness in representing client);

Comment 3 to Kan. R. Prof. Conduct 1.3 (lawyer should carry to conclusion all matters undertaken

for client). Counsel’s failure to secure service on defendant because plaintiff failed to pay a bill

                                                -5-
appears to be a violation of this Court’s rules and a dereliction of his professional obligations.

       IT IS THERFORE ORDERED that plaintiff’s counsel show cause in writing on or before

October 3, 2019 why the Court should not sanction him in the amount of $500 and refer him to

the Kansas Disciplinary Administrator for professional discipline.

       IT IS FURTHER ORDERED that plaintiff shall secure service on defendant on or before

October 1, 2019.

       Dated this 19th day of September, 2019 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge




                                                 -6-
